Citation Nr: 0522854	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for lower 
esophageal sphincter hypertension with achalasia.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to August 1986.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision by the Lost Angeles Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in October 2003, when it was remanded to the 
RO for additional development.  The case is now before the 
Board for further appellate review.  


FINDINGS OF FACT

The veteran failed to report for June and October 2004 VA 
examinations scheduled in conjunction with his claim for an 
increased rating for his gastrointestinal system disability 
(and necessary to determine whether he is entitled to an 
increased rating); good cause for his failure to appear is 
neither shown nor alleged; and the veteran and his 
representative have informed VA that he does not wish to have 
an examination rescheduled.  


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 10 percent 
for lower esophageal sphincter hypertension with achalasia 
must be denied because he failed (without good cause) to 
report for a VA examination scheduled to determine his 
entitlement to an increased evaluation.  38 C.F.R. §§ 
3.326(a), 3.655 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(2002)) became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances, and the 
duty to notify claimants includes the duty to tell them what 
evidence, if any, they are responsible for submitting to 
substantiate their claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board concludes that VCAA notification requirements are 
satisfied.  He was provided VCAA notice in November 2001 and 
May 2004 correspondence from the RO, and in supplemental 
statements of the case (SSOCs) issued in November 2002 and 
April 2005.  Although he was provided the appropriate and 
adequate notice/information subsequent to the RO decision 
appealed (incidentally, notice of the VCAA was not possible 
prior to enactment of the legislation), he is not prejudiced 
by any notice timing defect.  Regarding content of notice, 
the veteran was notified (in the December 1997 decision, in a 
September 1998 statement of the case, in an SSOC issued in 
December 1999, in the November 2001 and May 2004 
correspondence, and in the November 2002 and April 2005 
SSOCs) of everything required and of what the evidence 
showed, and he has had ample opportunity to respond or 
supplement the record.  Specifically, the November 2001 and 
May 2004 correspondence, and the November 2002 and April 2005 
SSOCs, informed him of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  A Decision Review Officer 
reviewed the claim de novo (see November 2002 SSOC).  The 
remand by the Board advised the veteran that an examination 
was deemed necessary, and specifically that if he failed to 
report for an examination without good cause, his claim for 
increase would be denied.  As to the duty to assist, the 
record includes service medical records, and VA outpatient 
treatment records have been secured.  VA has (twice) 
attempted to arrange for an examination, and on both 
occasions he failed to report (as will be discussed further 
below).  Given these circumstances, any further attempt to 
notify or assist the veteran would be pointless.  He already 
knows that a VA examination is necessary, and that his claim 
will be denied without an examination, yet he continues to 
decline one.  VA's duty to assist is met.  The veteran is not 
prejudiced by the Board's proceeding  with the decision 
below.

In the December 1997 decision on appeal, the RO continued the 
previously assigned 10 percent rating for lower esophageal 
sphincter hypertension with achalasia, finding generally that 
the medical evidence showed that a rating in excess of 10 
percent was not warranted for such disability.  

The case was before the Board in October 2003, at which time 
the Board determined that further medical evaluation was 
necessary for an accurate assessment of the disability at 
issue, and remanded the claim for such evidentiary 
development.  In the remand, copies of which were sent to 
both the veteran and his representative, the veteran was 
advised that the Board had determined that an examination was 
necessary, that an examination would be scheduled, and that 
if he failed (without good cause) to report for the scheduled 
examination, his claim would be denied.  

The record reflects that all pertinent correspondence 
(including the Board's remand and notices of scheduled 
examinations) sent to the veteran since the initiation of 
this appeal was mailed to his last known address; none was 
returned as undeliverable.  The RO arranged for a VA 
gastrointestinal system examination to be scheduled in June 
2004.  The veteran failed to report for said examination.  As 
the notification letter for the examination apparently used 
the wrong zip code in the address (again, although the wrong 
zip was used [92310 in lieu of 92311], there is no indication 
that the letter was returned to VA as undeliverable), the RO 
arranged for the examination to be rescheduled in October 
2004.  The veteran failed to report for the October 2004 
examination, and did not provide any cause for failing to do 
so.  

In an October 2004 memorandum, the RO documented that the 
veteran reported that he never received the notices of 
examination.  The same memorandum, however, indicates that 
the veteran further expressly stated that he did not want to 
have the VA examination rescheduled.  

In the April 2005 SSOC, the RO continued the 10 percent 
rating for the gastrointestinal system disability.  The RO 
noted in the SSOC that the veteran had failed to report for 
the VA examinations in June and October 2004, and in 
continuing the 10 percent rating, advised him that "evidence 
expected from these examinations which might have been 
material to the outcome of this claim could not be 
considered."  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for an 
increased rating (emphasis added), the claim shall be denied.  
38 C.F.R. § 3.655.  

In the circumstances here presented the law is dispositive.  
The record clearly shows that the veteran failed, without 
good cause, to report for VA gastrointestinal system 
examinations scheduled for June and October 2004.  Beyond the 
veteran's own contentions, there is nothing in the record to 
suggest that he did not receive notice of the examination 
(such as returned mail from the postal service).  In fact, in 
October 2004 he informed the RO that he did not want to have 
the examination rescheduled, and in a VA Form 646 dated in 
June 2005, the veteran's representative expressly 
acknowledged that the Board had scheduled a gastrointestinal 
system examination for the veteran, but the veteran had 
decided "that he did not want to suffer through another . . 
. examination."  "Good cause" has not been alleged for the 
veteran's failure to report for VA examinations in June and 
October 2004, and none is evident from the record.  38 C.F.R. 
§ 3.655 mandates that in such circumstances the claim must be 
denied.




ORDER

A rating in excess of 10 percent for lower esophageal 
sphincter hypertension with achalasia is denied. 



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


